         Case 1:19-cv-09236-KPF Document 113 Filed 06/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 In re Tether and Bitfinex Crypto Asset               Case No. 19 Civ. 9236 (KPF)
 Litigation

                                                              MEMO ENDORSED
                 PLAINTIFF’S MOTION FOR LEAVE TO RE-FILE
              AMENDED CONSOLIDATED CLASS ACTION COMPLAINT

       Plaintiffs hereby move for leave to re-file their Amended Consolidated Class Action

Complaint. In support of his Motion, Plaintiffs state as follows.

       1.      On May 14, 2020, the Court issued an order designating this action as the lead

action for all the consolidated actions, and provided a new caption.

       2.      On June 2, 2020, Plaintiffs filed a new complaint titled “Consolidated Class

Action Complaint,” ECF No. [110], reflecting that it was the first the Complaint filed since

interim lead counsel was appointed and various class actions were consolidated.

       3.      On June 3, 2020, the Clerk’s office published a notice on the docket stating that

the filing was deficient because the newly filed complaint was not identified as an “amended”

complaint on the PDF, and because newly named defendants were not selected as parties in ECF.

The notice also indicated that the Court’s leave must be granted to re-file.

       4.      Plaintiffs have revised the title to reflect that it is an “Amended Consolidated

Class Action Complaint.”

       5.      Plaintiffs ask this Court to grant leave to re-file the Amended Consolidated Class

Action Complaint and accompanying exhibit.
         Case 1:19-cv-09236-KPF Document 113 Filed 06/05/20 Page 2 of 2



        6.     Plaintiffs do not bring this motion for unnecessary delay or to burden the Court or

the parties.

        WHEREFORE, Plaintiffs respectfully ask this Court for leave to re-file Plaintiffs’

Amended Consolidated Class Action Complaint.

Dated: June 4, 2020


   /s/ Caitlin Halligan                             /s/ Kyle W. Roche
   Philippe Z. Selendy                              Kyle W. Roche
   Caitlin Halligan                                 Edward Normand
   Andrew R. Dunlap                                 Joseph M. Delich
   SELENDY & GAY PLLC                               ROCHE CYRULNIK FREEDMAN LLP
   1290 Sixth Avenue                                99 Park Avenue, 19th Floor
   New York, NY 10104                               New York, NY 10016
   pselendy@selendygay.com                          kyle@rcfllp.com
   challigan@selendygay.com                         jdelich@rcfllp.com
   mginzburg@selendygay.com                         tnormand@rcfllp.com
   adunlap@selendygay.com


   /s/ Todd M. Schneider
   Todd M. Schneider (pro hac vice)
   Jason H. Kim (pro hac vice)
   Matthew S. Weiler (pro hac vice)
   Kyle G. Bates (pro hac vice)
   SCHNEIDER WALLACE COTTRELL
       KONECKY LLP
   2000 Powell Street, Suite 1400
   Emeryville, CA 94608
   tschneider@schneiderwallace.com
   jkim@schneiderwallace.com
   mweiler@schneiderwallace.com
   kbates@schneiderwallace.com

 Interim Lead Counsel and Attorneys for the
 Plaintiffs and the Proposed Class



 Application GRANTED.
                                                       SO ORDERED.
 Dated:          June 5, 2020
                 New York, New York



                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
